Title: Advertisement in the General Magazine, [16 February 1741]
From: Franklin, Benjamin
To: 


After the first announcements in November, Franklin and Bradford both hurried to get their magazines into print, each promising in his paper of February 5 that his would be published “next Week.” As it fell out, Bradford’s American Magazine won the race, coming off the press on February 13. Franklin’s General Magazine followed on February 16. It carried an “Advertisement” from the publisher.
 
[February 16, 1741]
Advertisement.
This Magazine will be published Monthly; the Paper and Page will be continued of the same Size, that so the Twelve Months may be bound in one Volume at the Year’s End, with a compleat Index or Table, which we shall add to the Month of December.
No Care shall be wanting, or Expence spared, to procure the best Materials for the Work, and make it as entertaining and useful as possible. The Character will generally be small, for the sake of comprising much in little Room, but it shall be good, and fairly printed.
